Title: To Thomas Jefferson from John McKinney, 4 December 1807
From: McKinney, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Alexandria Decr. 4th. 1807
                        
                        Mr. Robert Moss informs me he is an applicant for the Office of Marshal of the District of Columbia—I beg
                            leave respectfully to State, that I have known Mr. Moss a few years past, during which time, his conduct has been such as
                            to command the respect & Esteem of the Publick.—In his Office of Deputy Marshal, he has given, (as far as my
                            observations have extended,) very general satisfaction.
                        I have the honor to be Sir yr. Obt. St,
                        
                            John McKinney
                            
                        
                    